             Case 3:18-cr-00390-VC Document 33-2 Filed 09/18/19 Page 1 of 3



 1
                        DECLARATION OF PAMELA L. JOHNSTON
 2
           I, Pamela L. Johnston, declare as follows:
 3
           1.     I received Exhibit 1, which is a table of other criminal FAA cases charged in
 4
     the N.D. of California, from another counsel in one of these pending criminal FAA cases.
 5
     He gave me permission to use the table in connection with this case.
 6
           2.     Attached hereto as Exhibit 2 is a true and correct copy of the Memorandum
 7
     of Activity of the June 25, 2018 interview of Dr. Stuart Bussey conducted by special agents
 8
     Reggie Lee and Brian DuBois and produced through discovery by the United States as
 9
     USGJC000754.
10
           3.     Attached hereto as Exhibit 3 is a true and correct copy of the Memorandum
11
     of Activity of the April 17, 2019 interview of Dr. William Brath, conducted by special
12
     agents Reggie Lee and Andres Gonzalez and produced through discovery by the United
13
     States as USGJ001622-1628.
14
           4.     Attached hereto as Exhibit 4 is a true and correct copy of the Application for
15
     Airman Medical Certificate, FAA Form 8500-8, listing the Privacy Act Statement language
16
     that AUSA Alex Tse explained to me would be the language that the government would
17
     be using, in part, to address the defense’s motion to suppress.
18
           5.     For the ease of the Court, here is the language from the Form 8500-8.
19
     Specifically, the language of the Privacy Act Statement states: The information entered
20
     into the FAA MedXPress on-line version of the Form 8500-8, Application For Airman
21
     Medical Certificate or Airman Medical and Student Pilot Certificate, is solicited under the
22
     authority of Title 49, United States Code (U.S.C.) (Transportation) sections 109(9),
23
     40113(a), 44701-44703, and 44709 (1994) formerly codified in the Federal Aviation Act
24
     of 1958, as amended, and Title 14, Code of Federal Regulations (CFR), part 67, Medical
25
     Standards and Certification. Except for your Social Security Number (SSN), submission
26
     of this information is mandatory. Incomplete submission will result in delay of further
27
     consideration or denial of your application for a medical certificate or medical clearance.
28
     Other than your SSN, the purpose of the information is to determine whether you meet
                           DECLARATION OF PAMELA L. JOHNSTON ISO MOTION TO SUPPRESS EVIDENCE
                                             -2-                          Case No. 3:18CR390 VC
               Case 3:18-cr-00390-VC Document 33-2 Filed 09/18/19 Page 2 of 3



 1
     Federal Aviation Administration (FAA) medical requirements to hold a medical certificate
 2
     or medical clearance. The information will also be used to provide data for the FAA's
 3
     automated medical certification system to depict airman population patterns and to update
 4
     certification procedures and medical standards. For air traffic control specialists (ATCS)
 5
     employed by the Federal Government, the information requested will be used as a basis for
 6
     determining medical eligibility for initial and continuing employment. The information
 7
     becomes part of the FAA Privacy Act system of records, DOT/FAA-847, General Air
 8
     Transportation Records on Individuals. These records and information in these records
 9
     may be used (a) to provide basic airman certification and qualification information to the
10
     public upon request; (b) to disclose information to the National Transportation Safety
11
     Board (NTSB) in connection with its investigation responsibilities; (c) to provide
12
     information about airmen to Federal, state, and local law enforcement agencies when
13
     engaged in the investigation and apprehension of drug law violators; (d) to provide
14
     information about enforcement actions arising out of violations of the Federal Aviation
15
     Regulations to government agencies, the aviation industry, and the public upon request; (e)
16
     to disclose information to another Federal agency, or to a court or an administrative
17
     tribunal, when the Government or one of its agencies is a party to a judicial
18
     proceeding before the court or involved in administrative proceedings before the
19
     tribunal; and (f) to disclose information to other Federal agencies for verification of
20
     the accuracy or completeness of the information; and (g) to comply with the Prefatory
21
     Statement of General Routine Uses for the Department of Transportation. (Emphasis
22
     added).
23
           6.      Attached hereto as Exhibit 5 is a true and correct copy of the indictment of
24
     Gregory James Chrisman filed in open court on August 23, 2018.
25
           7.      On behalf of defendant Chrisman, we ask that the filings for this motion to
26
     suppress be filed under seal because the papers contain discussions of Mr. Chrisman’s
27
     medical records, visits with doctors, and mental health records. Mr. Chrisman asked me
28
     to seek to have these papers filed under seal. On September 9, 2019, I spoke with AUSA
                            DECLARATION OF PAMELA L. JOHNSTON ISO MOTION TO SUPPRESS EVIDENCE
                                              -3-                          Case No. 3:18CR390 VC
             Case 3:18-cr-00390-VC Document 33-2 Filed 09/18/19 Page 3 of 3



 1
     Alex Tse, and he indicated on behalf of the government that the government does not
 2
     oppose having the papers for this motion filed under seal for the same reasons.
 3
           I, Pamela L. Johnston, declare under penalty of perjury under the laws of the United
 4
     States of America that the foregoing is true and correct. Executed on September 10, 2019,
 5
     in Las Vegas, Nevada.
 6

 7                                         /s/ Pamela L. Johnston
 8                                         Pamela L. Johnston

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                           DECLARATION OF PAMELA L. JOHNSTON ISO MOTION TO SUPPRESS EVIDENCE
                                             -4-                          Case No. 3:18CR390 VC
